Exhibit 10.56
 
CONSULTING AGREEMENT AND RELEASE
 
This Consulting Agreement And Release (hereafter "Agreement") is entered into as
of August 18, 2012, between Steven R. Berrard (hereafter "Berrard") and Swisher
International, Inc., its subsidiaries and affiliated companies (hereafter
"Swisher").
 
A.  RECITALS



 
WHEREAS, Berrard has been employed with Swisher.
 
WHEREAS, Berrard and Swisher wish to confirm the termination of their employment
relationship amicably and to that end voluntarily enter into this Agreement.
 
WHEREAS, Swisher desires to engage Berrard as a consultant, and Berrard desires
to be so engaged, on the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the covenants and promises contained herein,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
to be legally bound by the following terms and conditions, which constitute full
settlement of any and all issues between them as herein provided.
 
B.  ENGAGEMENT AS CONSULTANT; SWISHER’S PROMISES TO BERRARD



 
1.  Swisher agrees to engage Berrard as a consultant, and Berrard hereby accepts
such engagement with Swisher, upon the terms and conditions as set forth in this
Agreement for the period beginning on August 18, 2012 and ending on the earlier
of (i) August 17, 2013, or (ii) the date Berrard's engagement is terminated
hereunder as provided in section B.7 hereof (such period, the "Consulting
Period").
 
2.  During the Consulting Period, Berrard shall provide the following consulting
services to Swisher: (i) reasonably assist in Swisher's defense of any legal
and/or administrative claim or proceeding involving or relating to Berrard’s
past duties with Swisher, or to any matters concerning Swisher about which
Berrard has knowledge; (ii) reasonably assist in effecting and closing the
merger and acquisition transaction currently underway in respect of which
Berrard was actively involved during his prior employment with Swisher (the
"Transaction"); (iii) reasonably assist in the management of Swisher's business
relationships with Wells Fargo and Fidelity; and (iv) reasonably assist Swisher
in obtaining a new, or extending its current, director and officer insurance
policy (the "Consulting Services").
 
3.  Berrard shall report to the Chairman of the Board of Directors of Swisher
(the "Board") or his designee, the identity of which designee shall be provided
to Berrard in writing and may only be changed by written notice to Berrard, and
Berrard shall devote such time to the Consulting Services as may be reasonably
necessary to perform the Consulting Services. Berrard shall (i) perform the
Consulting Services to the best of his abilities in a diligent, trustworthy,
businesslike manner, and in accordance with Swisher's policies and applicable
law, (ii) not intentionally do anything, or permit anything to be done at his
direction, inconsistent with the Consulting Services or not in the best
interests of Swisher, and (iii) reasonably cooperate with the Board, to the
extent related to the Consulting Services and appropriate in light of the scope
of the Consulting Services, in the advancement of the best interests of Swisher.
During Berrard’s tenure as a member of the SHI Board (as herein defined),
Swisher shall provide Berrard with directors’ and officers’ liability insurance
coverage to cover any claims arising from his activities as a member of the SHI
Board, in the same manner as such insurance is provided to other SHI Board
members. Swisher will not take any affirmative action to terminate any
directors’ and officers’ liability insurance coverage existing on the Effective
Date that covers Berrard for his prior acts or omissions as an officer or
director of Swisher that occurred prior to the Effective Date.  Swisher shall
indemnify, defend, and hold harmless Berrard from and against any and all
reasonable expenses (including, without limitation, reasonable expenses of
investigation and preparation and reasonable fees and disbursements of legal
counsel, accountants or other experts), losses, claims, demands, liabilities,
damages, judgments, settlements, fines and penalties which are incurred by
Berrard by reason of third-party claims asserted against Berrard relating to or
arising from the Consulting Services provided by Berrard under this Agreement
from and after the Effective Date including, advancing to Consultant such
reasonable amounts as may be reasonably necessary to pay for such expenses;
provided that, the foregoing shall not apply to claims resulting from Berrard’s
willful misconduct, gross negligence, breach of Sections C.3, C.4, C.7 or C.9 of
this Agreement or violation of the law in connection with providing the
Consulting Services.
 
 
 
 

--------------------------------------------------------------------------------

Swisher __TB__       Berrard ___SRB____
 
 
4.  In consideration of the Consulting Services and compliance with the
covenants set forth herein, Swisher will pay Berrard a cash consulting fee in
the amount of $500,000 per annum (the "Consulting Fee").  The Consulting Fee
shall be paid in arrears in equal monthly installments, the first month’s
installment to be paid on the first day of the month immediately following the
Effective Date and the subsequent monthly installments to be paid on the first
day of the calendar months during the Consulting Period thereafter, in each case
prorated accordingly for any partial month of service.  In addition to the
Consulting Fee, Swisher will pay Berrard a one-time lump-sum cash success fee
("Success Fee") in the amount of $500,000 upon the closing date of the
Transaction, provided (i) Berrard is engaged as a consultant hereunder at the
time of the closing of the Transaction (unless such engagement has been
terminated by Swisher for convenience), and (ii) provided further that, subject
to the last sentence of this Section B.4,  the Transaction has closed on or
before March 31, 2013 ("Success Fee Qualifying Date").  Should a majority of the
Board determine in good faith that Berrard violated any of the terms of section
C.3, C.4, C.5, C.7 and/or C.9 of this Agreement, or violated the terms of any
Other Agreements (as herein defined) in any material respect following the
Effective Date, and failed to cure (if curable) any such violation within ten
(10) days of receipt by Berrard of written notice of such violation from the
Board, Swisher will no longer be obligated to make any further payments as
provided under this section.  If the Transaction has not timely closed, the
Success Fee Qualifying Date will be extended by Swisher to June 30, 2013 and, in
the event of such extension, Berrard will be entitled to receive the Success Fee
provided (x) the Transaction closes on or before June 30, 2013 pursuant to terms
substantially the same (including the identity of the buyer) as the currently
contemplated terms of the Transaction or on such other terms approved by
Swisher's Board of Directors, and (y) Berrard has not resigned or his engagement
hereunder has not been terminated for Cause.  In the event that Berrard becomes
entitled to a Success Fee under this Section B.4, then such Success Fee shall be
paid in lump-sum on the applicable Success Fee Qualifying Date.  For avoidance
of doubt and in accordance with U.S. Department of Treasury Regulations Section
1.409A-3(b), the Success Fee’s permissible fixed payment date, to the extent
such fee becomes payable, shall be calendar year 2013, and no event shall such
amount be paid following such payment date.
 
5.  Swisher agrees to reimburse Berrard for any reasonable out-of-pocket
business expenses incurred by Berrard in connection with his performance of the
Consulting Services in accordance with the provisions of this Agreement,
provided such expenses have been, to the extent in excess of $1,000,
pre-approved in writing by an executive officer of Swisher and in all cases
subject to Berrard's presentation to Swisher of receipts evidencing such
expenses incurred.
 
6.  Berrard and Swisher acknowledge and agree that Berrard is an independent
contractor, and nothing in this Agreement is intended or shall be construed to
create an employee/employer relationship. Berrard understands and agrees that he
will not be treated as an employee of Swisher for tax purposes, and Swisher will
not withhold on behalf of Berrard any sums for income tax, unemployment
insurance, social security, or any other withholding pursuant to any state or
federal law or requirement, and all such payments and withholdings are the sole
responsibility of Berrard.  Berrard shall not be entitled to benefits of any
kind from Swisher except for the compensation expressly set forth in section B.4
or as required by the Employee Retirement Income Security Act of 1974 ("ERISA")
or by the Consolidated Omnibus Budget Reconciliation Act arising from
termination of employment prior to the Effective Date. Berrard shall not have
authority, and shall not bind, Swisher to any agreement or obligation without
the prior written consent of the Board or its designee.
 
7.  (a)           Berrard's engagement and the Consulting Period may be
terminated at any time (i) by Swisher with or without Cause (as herein defined)
by giving written notice of termination to Berrard or (ii) by voluntary
resignation by Berrard by giving written notice of resignation to
Swisher.  Berrard's engagement and the Consulting Period shall automatically
terminate upon Berrard's death or Disability. In the event of a termination by
Swisher for Cause or Berrard’s voluntary resignation, the Consulting Period
shall be deemed to have ended as of the date Berrard ceases to be engaged by
Swisher, and Berrard shall be entitled to receive his Consulting Fee through the
date of such termination and any unreimbursed business expenses through the date
of such termination.  In the event of the termination of Berrard's engagement
hereunder by Swisher other than for Cause or in the event of Berrard's death or
Disability, Swisher shall continue to pay Berrard (or his legal representative
appointed in the case of his death or Disability) the unpaid Consulting Fee for
the remainder of the Consulting Period as if Berrard’s services had not been
terminated.  The obligations in this paragraph 7 and the obligations to pay the
Success Fee to the extent payable after termination of this Agreement under
section B.4 shall survive termination of this Agreement.
 
       (b) For purposes of this Agreement, "Cause" shall mean, as determined by
a majority of the Board in good faith: (i) Berrard's conviction of a felony, or
any crime involving theft, fraud, dishonesty, or moral turpitude (which shall
not include any misdemeanor crimes involving Berrard’s operation of a motor
vehicle), whether or not committed in the course of performing services for
Swisher; (ii) Berrard’s intentional act(s) of disloyalty, fraud, or breach of
fiduciary duty to Swisher or any of its affiliates in connection with performing
the Consulting Services or otherwise performing services for Swisher; or (iii)
Berrard's (A) material breach of any provision of this Agreement including,
without limitation, section C.3, C.4, C.5, C.7 and/or C.9 of this Agreement or
any Other Agreements, or (B) failure to follow in all material respects a lawful
and reasonable written directive of the Board consistent with the Consulting
Services; provided, however, that in the case of any of the items in clause
(iii) hereof, Berrard shall have been given written notice of such breach or
failure by the Board and shall have failed to cure (if curable) such breach or
failure within ten (10) days after receiving such written notice.  For purposes
of this Agreement, Berrard will be deemed to have a "Disability" if, during the
Consulting Period, a licensed physician selected by the Board (and acceptable to
Berrard, such acceptance not to be unreasonably withheld or delayed) determines
that for physical or mental reasons, Berrard is unable to substantially perform
the Consulting Services for 120 consecutive days, or 180 days during any
12-month period. Berrard agrees to submit to medical examination and otherwise
cooperate as reasonably required in connection with the determination of the
existence of a Disability.
 
8.  Swisher promises not to contest any claim Berrard may bring for unemployment
compensation benefits.  However, Swisher cannot make any guarantees as to how a
claim for benefits may be decided by the Employment Security Commission.
 
 
 
2

--------------------------------------------------------------------------------

Swisher ___TB____       Berrard ___SRB____
 
 
C.   MUTUAL PROMISES TO THE PARTIES
 
1.  (a)           Berrard, for himself, his heirs, executors, personal
representatives, and assigns, releases, and forever discharges Swisher
International, Inc., Swisher Hygiene Franchise Corporation, HB Services, LLC,
Swisher Hygiene Inc., and all of their subsidiaries and related corporations and
entities ("Swisher Entities"), including but not limited to their officers,
directors, employees, shareholders, members, managers, advisors, agents and
assigns, from any and all claims, of whatever nature, legal, equitable, or
administrative, including, but not limited to, claims arising out of his
employment with, or separation from Swisher, arising before the time of
execution hereof.  This Agreement specifically includes, but is not limited to,
any and all claims arising under the Age Discrimination in Employment Act, as
well as any other claims under federal, state, or local statutes, the common
law, public policy, ordinances or equity, to include any claims under the North
Carolina Wage and Hour Act and the North Carolina Equal Employment Practices
Act.  Berrard agrees that this release includes any claim he may have, including
claims of which he may not presently be aware.
 
       (b) In the event that any of the Swisher Entities shall file an action in
any court or tribunal against Berrard for a claim that arose prior to the date
hereof, then Berrard may, in addition to any other claims he may have that have
not been released, assert any claim released pursuant to Section C.1.(a) above
as a counterclaim in the original action but (i) only to the extent that such
released claim being asserted is addressed as a counterclaim solely against the
Swisher Entity that has asserted the original action or such Swisher Entity on
whose behalf the claim is being asserted or who assigned such claim to the
Swisher Entity asserting the claim, and (ii) any damages or legal fees that may
be awarded to Berrard payable by a Swisher Entity will be an offset against the
damages or legal fees awarded to the Swisher Entity payable by Berrard, it being
acknowledged and agreed that the Berrard Parties shall not be entitled to any
money damages, costs or expenses arising from any counterclaims made against a
Swisher Entity, the basis of which is any claim released pursuant to Section
C.1.(a) above.  The foregoing limitation and restrictions are not applicable to
any other claim that Berrard may have that have not been released pursuant to
Section C.1.(a).
 
       (c) Notwithstanding anything in this Agreement to the contrary, Berrard
does not release, discharge or waive any rights to (i) his vested equity
compensation or any of his other equity interest in Swisher and its affiliates,
with the exception that he waives rights to unvested stock options and unvested
restricted stock units, (ii) benefit or ERISA claims under any employee benefit
plans in which Berrard was a participant by virtue of his prior employment with
Swisher arising before the Effective Date, (iii) rights as a shareholder of
Swisher Hygiene Inc., (iv) rights as a director of the SHI Board, and (v) rights
to be indemnified and/or advanced expenses under any applicable corporate
document of Swisher or its affiliates, any applicable agreement or pursuant to
applicable law or to be covered under any applicable directors’ and officers’
liability insurance policies.
 
2.  Berrard waives any right to recover in any proceeding that results from a
charge or action filed on his behalf by a state or federal administrative agency
or in any other proceeding.  Berrard represents and warrants that no such claims
or charges have been filed and/or initiated to date and he knows of no claim
that exists as of the Effective Date.
 
3.  Berrard agrees to return any Swisher property that may still be in his
possession and control at the time he returns the executed portion of this
Agreement, other than property reasonably required to be retained by Berrard in
order to perform the Consulting Services or his duties as a director of Swisher
Hygiene Inc. which retained property shall be promptly returned by Berrard to
Swisher upon the termination of the Consulting Period or Berrard's service as a
director, as the case may be.  Berrard’s duty to return property includes but is
not limited to security badges, computers and equipment, operations manual and
all other materials relating to operation of Swisher's business (including but
not limited to customer lists, correspondence, drawings, files, handbooks,
invoices, plans, programs, records, samples, standards and specifications, and
all copies thereof, records, such as customer lists, mailing lists, account
information, samples, prototypes, price lists and pricing information, any phone
cards, cellular phone, automobile and all of the tangible and intangible
property belonging to Swisher and relating to Berrard's employment with Swisher,
all of which are acknowledged to be Swisher’s or employer’s property).  Berrard
further represents and warrants that he has not knowingly retained any copies,
electronic or otherwise, of such property.
 
4.  Berrard agrees that he will not unlawfully disclose Swisher's confidential
information or trade secrets in any manner whatsoever, to include any manner in
violation of the North Carolina Trade Secrets Protection Act, codified at N.C.
Gen. Stat. §§ 66-152 through 66-162.  Nothing in this section C.4 shall prohibit
Berrard from (i) disclosing information and documents when required by
applicable law, subpoena or court order, (ii) disclosing information that has
been or is hereafter made public through no act or omission of Berrard in
violation of this Agreement or any other confidentiality obligation or duty owed
to Swisher and through no act or omission of any other person which, to the
knowledge of Berrard, has any legally binding confidentiality obligation or duty
to Swisher, (iii) disclosing information and documents to his attorney or tax
adviser for the purpose of securing legal or tax advice, (iv) disclosing the
post-employment restrictions in this Agreement in confidence to any potential
new employer, or (v) retaining, at any time, his personal correspondence,
personal rolodex and documents related to his own personal benefits,
entitlements and obligations.
 
5.  Berrard acknowledges and agrees that all inventions, technology, processes,
innovations, ideas, improvements, developments, methods, designs, analyses,
trademarks, service marks, and other indicia of origin, writings, audiovisual
works, concepts, drawings, reports, and all similar, related, or derivative
information or works (whether or not patentable or subject to copyright),
including but not limited to all patents, copyrights, copyright registrations,
trademarks, and trademark registrations in and to any of the foregoing, along
with the right to practice, employ, exploit, use, develop, reproduce, copy,
distribute copies, publish, license, or create works derivative of any of the
foregoing, and the right to choose not to do or permit any of the aforementioned
actions, which relate to Swisher's actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Berrard prior to or while engaged by Swisher or any
predecessor or entity from which it acquired assets (collectively, the "Work
Product") belong to Swisher. All Work Product created by Berrard while engaged
by Swisher will be considered "work made for hire," and as such, Swisher is the
sole owner of all rights, title, and interests therein. All other rights to any
new Work Product and all rights to any existing Work Product, including but not
limited to all of Berrard's rights to any copyrights or copyright registrations
related thereto, are conveyed, assigned, and transferred to Swisher pursuant to
this Agreement. Berrard will promptly disclose and deliver such Work Product to
Swisher and, at Swisher's expense, perform all actions reasonably requested by
Swisher (whether during or after the Consulting Period) to establish, confirm,
and protect such ownership (including, without limitation, the execution of
assignments, copyright registrations, consents, licenses, powers of attorney,
and other instruments).
 
 
 
3

--------------------------------------------------------------------------------

Swisher ___TB____       Berrard ___SRB____
 
 
6.  Berrard waives any and all rights to receive compensation for serving as a
member of the Board of Directors of Swisher Hygiene Inc. ("SHI Board") or its
affiliates during the Consulting Period.  Following the expiration or
termination of the Consulting Period for any reason, Berrard shall be entitled
to receive compensation as a member of the SHI Board in a manner consistent with
other non-executive members of such board.
 
7.  The restrictive covenants contained in this section C.7 and elsewhere in
this Agreement are in addition to any other restrictive covenants under separate
or prior agreements to which Berrard may be subject or bound as set forth on
Schedule C.7 attached hereto, to the extent copies of such agreements have been
provided to Berrard on the Effective Date ("Other Agreements").  Berrard agrees
that the following restrictive covenants are reasonable and necessary to protect
Swisher's legitimate business interests, including but not limited to the
training provided by Swisher to its employees and the promotion of workforce
stability, Swisher's proprietary information, product development and design,
marketing strategies, specific sales operations and underlying data, goodwill,
loyalty, and substantial relationships between Swisher and its customers,
clients, vendors, suppliers, franchisees, licensees, and other industry contacts
to which Berrard had access by virtue of Berrard's employment.  Berrard's
performance of the Consulting Services pursuant to and in accordance with this
Agreement shall not constitute a breach of the provisions of this section C.7.
 
(i) During the period of twenty-four (24) months following the Effective Date
(the "Restrictive Period"), Berrard will not, directly or indirectly, become
involved with any person, firm or company engaged in the Protected Business (as
herein defined), either as a principal, agent, employee, employer, consultant,
partner, shareholder (other than holding, by way of bona fide investment only,
not more than 5% of any class of issued shares or other securities which are
actively traded on any national securities exchange), member, manager, officer
or director, or in any other individual or representative capacity, or engage or
otherwise participate in any manner or fashion in any business activity that is
the same as or similar to, or that is otherwise directly or indirectly in
competition with, the Protected Business conducted by Swisher in any State of
the United States or in any other country where Swisher currently operates.  As
used in this Agreement, the term "Protected Business" means the business of
owning, operating, franchising or licensing (1) any business that generates more
than 15% of its annual revenue from any or all of the following:  (A) hygiene
products or services, (B) pest control products or services, and/or (C) paper
products typically used in restrooms and/or related services, to customers that
include, without limitation, restaurants, retail stores and/or other types of
commercial establishments, or (2) any other business then being conducted by
Swisher.  Nothing herein shall prevent Berrard from engaging in any activity
with, or holding any financial interest in, a non-competitive affiliate of an
entity engaged in a Protected Business, provided, that none of Berrard’s
activities or financial interests in respect of such non-competitive affiliate
would cause Berrard to otherwise breach his obligations under this Agreement in
respect of the entity engaged in a business that competes with Swisher.
 
(ii) During the Restrictive Period, Berrard will not solicit, service, divert or
do business in a manner that would violate subparagraph (i) of this section C.7
with, (or attempt to solicit, service, divert or do business in a manner that
would violate subparagraph (i) of this section C.7 with, solicit, service or
divert) any actual or known potential business contact or customer of Swisher or
its related or affiliated companies related to the Protected Business, who was
an actual or potential known business contact or customer of Swisher or its
related or affiliated companies at any time during the two (2) year period prior
to Berrard's termination of employment with Swisher.  Swisher hereby agrees and
acknowledges that certain of its customers, vendors, lenders and advisors may
have an existing ongoing relationship with Berrard and that the maintenance of
such relationships without more is not a breach of any provision of any
restrictive covenant in this Agreement.
 
(iii) During the Restrictive Period, without the prior written consent of the
Chairman (or his or her designee) of Swisher, Berrard will not directly or
indirectly induce any person who is an employee, officer, manager, contractor or
agent of Swisher or its related or affiliated companies to terminate such
relationship or otherwise interfere with such relationship; or otherwise
solicit, hire, employ, or assist in employing any person who is (or was at any
time during the six (6) month period prior to the Effective Date) an employee,
officer, manager, or contractor of Swisher or its affiliated companies.
Notwithstanding any provision of the immediately preceding sentence to the
contrary, Berrard may hire or employ (A) the individuals listed on Schedule
C.7(iii) hereto or (B) any person who is then a former employee of Swisher whose
employment was terminated by Swisher or who were forced by written directive by
Swisher or the SHI Board to resign employment (but not due to such person's
resignation); provided that, in the case of both clause (A) and clause (B)
above, (1) such person's employment or engagement by Berrard would not violate
any restrictive covenant in favor of Swisher to which such person is subject and
(2) Berrard may not indirectly through such person engage in, attempt to engage
in, or benefit from any activity that Berrard is prohibited from directly
engaging in pursuant to this Agreement.
 
(iv) Notwithstanding anything herein to the contrary, in the event that the
Consulting Period terminates as a result of Berrard’s voluntary resignation,
then the Restrictive Period shall terminate on the one year anniversary of the
date of such resignation but in no event later than the second anniversary of
the Effective Date.
 
 
 
4

--------------------------------------------------------------------------------

Swisher ___TB____       Berrard ___SRB____
 
 
8.  Berrard agrees that the restrictive covenants contained in this Agreement
including, without limitation, section C.7 are reasonable as to duration and
scope, and necessary to protect the legitimate interests of Swisher and its
subsidiaries and affiliates; impose no undue hardship on Berrard; and serve the
public interest.  If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, to the minimum extent necessary to make it
enforceable, and in its reduced form, such provision shall then be enforceable
and shall be enforced. Swisher shall be entitled to the full benefit of the
promises stated in sections C.3, C.4 and C.7 and elsewhere in this
Agreement.  Accordingly, if Berrard violates any or all of those provisions,
this Agreement shall remain in full force and effect beyond the expiration of
the term of the promise (if not already unlimited), such that Swisher receives
the full benefit of its bargain.  Berrard and Swisher agree that it would be
difficult to measure the damage to either party from any breach or threatened
breach by the other party, including specifically, but not limited to, the
promises set forth in sections C.4, C.7 and C.9 (i.e. non-competition,
non-solicitation of employees and business relationships, confidentiality, and
non-disparagement); that injury to Swisher or Berrard, as the case may be, from
any such breach would be irreparable; and that money damages would therefore be
an inadequate remedy for any such breach.  Accordingly, in addition to any
liquidated damages set forth herein, the parties agree that if the other party
breaches or threatens to breach any of the promises contained in this Agreement,
the non-breaching party shall, in addition to all other remedies it may have, be
entitled to an injunction or other appropriate orders to restrain any such
breach or threatened breach without showing or proving any actual damage to the
other party.  The existence of any other claim or cause of action by a party,
including but not limited to any other claim or cause of action under any other
agreement with each other, does not constitute a defense to the enforcement of
this Agreement by the other party.  Other than as expressly set forth
herein,  nothing contained in this Agreement shall be construed as a waiver by
any party of any other right, including, without limitation, such party's rights
to damages.  Swisher may assign, without limitation, the restrictive covenants
set forth in sections C.3, C.4, C.7 and C.9 to any successor or assignee to its
business, and Berrard expressly consents and agrees that any such successor or
assignee of Swisher may enforce any of the foregoing restrictive covenants or
other terms of this Agreement against Berrard.  Notwithstanding anything to the
contrary in this Agreement, each of the subsidiaries and affiliated entities of
Swisher International, Inc. not a signatory to this Agreement is an express
third-party beneficiary of the provisions of this Agreement and is entitled to
enforce any such provisions and Swisher agrees that such entities shall also be
jointly and severally liable for Swisher’s obligations hereunder.
 
9.  During the Restrictive Period, Berrard will not make any disparaging
statement to any third party regarding Swisher and/or its current employees,
officers, directors or managers.  During the Restrictive Period, Swisher will
not, and shall cause its officers and directors to not, make any disparaging
statement to any third party regarding Berrard. A "disparaging statement" is
defined for purposes of this Agreement as any communication, written or oral,
including any posting to a website or Internet blog, which would reasonably
cause an objective recipient to call into question the integrity, ethics,
morals, professionalism, business acumen, business reputation, goodwill, or good
character of the party being discussed; provided, however, that (i) nothing
herein is intended to impede any member of the SHI Board from faithfully
performing his or her duties and obligations as a member of such board and any
truthful statement in his or her capacity as such board member shall not be
deemed to be a "disparaging statement" and (ii) nothing herein is intended to
impede open communication between members of the SHI Board or between members of
the SHI Board and senior executive officers of Swisher or its
affiliates.  Notwithstanding the foregoing provisions of this section C.9 to the
contrary, nothing in this paragraph shall prevent any person from (i) responding
publicly to incorrect, disparaging or derogatory public statements to the extent
reasonably necessary to correct or refute such public statement or (ii) making
any truthful statement to the extent necessary with respect to any litigation,
arbitration, proceeding or investigation involving any agreement between or
among the parties or required by law or by any court, arbitrator or
administrative or legislative body (including any committee thereof) with
apparent or actual jurisdiction to order such person to disclose or make
accessible such information.
 
D.  MISCELLANEOUS TERMS AGREED TO BY THE PARTIES
 
In exchange for the promises made by and to Swisher and Berrard, they mutually
agree to the following terms:
 
1.  Either party may enforce this Agreement in court if the other party breaches
it.  If a specific clause of this Agreement is found to be illegal or
unenforceable, the remainder of this Agreement will not be affected by such
ruling, and will remain in force.  The parties agree that any action to enforce
this Agreement will be filed in a Court of competent jurisdiction within
Mecklenburg County, North Carolina.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of North Carolina
without giving effect to any choice or conflict of law provision or rule
(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than those of the
State of North Carolina. The prevailing party in any litigation arising from
this Agreement will be entitled to recover from the non-prevailing party its
reasonable attorneys' fees and court costs, through appeal.
 
2.  No later than two (2) business days following the Effective Date, Swisher
shall pay Berrard a lump sum cash payment equal to the amount of any
reimbursable business expenses owed by Swisher to Berrard and any accrued
vacation pay owed by Swisher to Berrard in connection with Berrard's employment
by Swisher prior to the Effective Date, which amounts are set forth on Schedule
D.2 hereto.  Any amount arising from Berrard’s participation in, or benefits
under any employee benefit plans, programs or arrangements of Swisher prior to
the Effective Time, shall be payable in accordance with the terms and conditions
of such employee benefit plans, programs or arrangements, provided that nothing
herein shall be deemed to entitle Berrard to severance pay.  Following the
payment of the amounts set forth in the immediately preceding two sentences to
Berrard, the parties agree that execution of this Agreement by Berrard fully
resolves all wage, vacation pay, bonus, commission, premium payments of whatever
nature, expense reimbursements, or any other sums concerning Swisher in
connection with Berrard's employment by Swisher prior to the Effective Date,
except indemnification obligations of Swisher provided under applicable law,
contract, or corporate bylaws which, for purposes of clarity, are not being
released under section C.1.  The parties agree that no additional sums are owed
by Swisher to Berrard.  To that end, Berrard expressly acknowledges and agrees
that he has been fully and properly paid all wages, salary, and/or bonuses and
any and all other pay and incentives due to Berrard based upon actual work
performed by Berrard for Swisher; and that Berrard has been provided with all
leave or other accommodations (including under the Family and Medical Leave Act
and/or the Americans with Disabilities Act) to which Berrard may have been
entitled, if any, and that Berrard has not suffered any workplace illness or
injury other than any illness or injury which Berrard has already advised
Swisher in writing, if any.
 
 
 
5

--------------------------------------------------------------------------------

Swisher ___TB____       Berrard ___SRB____
 
 
3.  This Agreement is to be construed, interpreted, and enforced as a whole, in
accordance with its fair meaning, and any rule requiring the construction of an
agreement against its drafter shall not be applied in this case.
 
4.  The terms contained in this Agreement constitute the entire agreement
between Swisher and Berrard with respect to the subject matters hereof and
supersede all prior negotiations, agreements, representations and/or warranties
relating thereto with the exception of the Other Agreements, all of which such
Other Agreements shall remain in full force and effect and are hereby confirmed
and ratified.
 
5. This Agreement may be entered into and executed in counterparts and when
executed separately by each party shall be fully executed and binding as if each
party had executed one agreement.  Further, signatures may be by facsimile and
such signatures are deemed to be original signatures.
 
6.  Section 409A Compliance.
 
(i) It is the intention of both Swisher and Berrard that the benefits and rights
to which Berrard is entitled pursuant to this Agreement comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code"), to the extent
that the requirements of Code Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If Berrard or Swisher believes, at any time, that any such benefit or
right that is subject to Code Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Code Section 409A
(with the most limited possible economic effect on Berrard and on Swisher).
 
(ii) Neither Swisher nor Berrard, individually or in combination, may accelerate
any payment or benefit that is subject to Code Section 409A, except in
compliance with Code Section 409A and the provisions of this Agreement, and no
amount that is subject to Code Section 409A shall be paid prior to the earliest
date on which it may be paid without violating Code Section 409A.
 
(iii) In the event that Berrard is a "specified employee" (as described in Code
Section 409A), and any payment or benefit payable pursuant to this Agreement
constitutes deferred compensation under Code Section 409A, that is subject to
the six-month delay requirement described in Code Section 409A(2)(b), then
Swisher and Berrard shall cooperate in good faith to undertake any actions that
would cause such payment or benefit not to constitute deferred compensation
under Code Section 409A. In the event that, following such efforts, Swisher
determines (after consultation with its counsel) that such payment or benefit is
still subject to the six-month delay requirement described in Code Section
409A(2)(b) in order for such payment or benefit to comply with the requirements
of Code Section 409A, then no such payment or benefit shall be made before the
date that is six months after Berrard’s "separation from service" (as described
in Code Section 409A) (or, if earlier, the date of Berrard’s death). Any payment
or benefit delayed by reason of the prior sentence shall be paid out or provided
in a single lump sum at the end of such required delay period in order to catch
up to the original payment schedule.
 
(iv) For purposes of applying the provisions of Code Section 409A to this
Agreement, each separately identified amount to which Berrard is entitled under
this Agreement shall be treated as a separate payment. In addition, to the
extent permissible under Code Section 409A, any series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.
 
(v) With respect to reimbursements that may be provided under the Agreement (the
"Reimbursement Plans"), to the extent any benefits provided under the
Reimbursement Plans are subject to Section 409A, the Reimbursement Plans shall
meet the following requirements:
 
(a) Reimbursement Plans shall use an objectively determinable, nondiscretionary
definition of the expenses eligible for reimbursement or of the in-kind benefits
to be provided;
 
(b) Reimbursement Plans shall provide that the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during Berrard's taxable year may
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year;
 
(c) The reimbursement of an eligible expense is made on or before the last day
of Berrard 's taxable year following the taxable year in which the expense was
incurred; and
 
(d) The right to reimbursement or in-kind benefits under the Reimbursement Plans
shall not be subject to liquidation or exchange for another benefit.
 
7. All notices, requests, consents, claims, demands, waivers, and other
communications hereunder shall be in writing and shall be deemed to have been
given (i) when delivered by hand (with written confirmation of receipt), (ii)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (iii) on the date sent by facsimile or email of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient, or (iv) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses set forth
below their respective signatures below (or at such other address for a party as
shall be specified in a notice given in accordance with this section D.7).
 
 
 
6

--------------------------------------------------------------------------------

Swisher ___TB____       Berrard ___SRB____
 
 
E.  BERRARD’S CERTIFICATE
 
Because this is a legal document, Swisher wants to make sure that Berrard is
fully informed before entering into this Agreement.  Berrard, therefore, makes
the following assurances to Swisher:
 
1.  Berrard has read this Agreement and understands all of its provisions.
 
2.  Berrard enters into this Agreement freely and voluntarily.
 
3.  Berrard has been given a period of not less than twenty-one (21) days to
consider and decide whether to enter into this Agreement.  This has provided
Berrard with ample opportunity to reflect and seek the advice of his legal
counsel, accountant, tax or financial advisors, family members and/or anyone
else whose advice Berrard values.
 
4.  Swisher has urged Berrard to review this Agreement with a lawyer.
 
5.  Berrard has a period of seven (7) days to revoke this Agreement after
signing it.  Berrard acknowledges that he can revoke the Agreement by notifying
Swisher’s Vice President of Human Resources, Kim Dziuk, in writing of his wish
to do so at Ms. Dziuk’s office address at 4725 Piedmont Row Dr., Suite 400,
Charlotte, North Carolina 28210, which revocation to be effective must actually
be received not later than the seventh day after Berrard signs this
Agreement.  If no timely revocation has occurred, this Agreement shall become
effective and enforceable on the eighth day after signature by Berrard.  The
date on which this Agreement becomes effective based on the foregoing sentence
shall be referred to herein as the "Effective Date."
 
{Signatures on following page}
 
 
 
7

--------------------------------------------------------------------------------

Swisher ___TB____       Berrard ___SRB____
 
 
THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS READ AND REVIEWED THE TERMS OF
THIS AGREEMENT, THAT THEY FULLY UNDERSTAND THIS AGREEMENT, AND THAT THEY SIGN
THIS AGREEMENT INTENDING TO BE LEGALLY BOUND.





SWISHER INTERNATIONAL, INC.      STEVEN R. BERRARD                              
By:
/s/ Thomas C. Byrne
       /s/ Steven R. Berrard                 Its:
Interim President
    Dated:
October 18, 2012
                Dated:
October 22, 2012
     
 
               

 

              Address for Notices:     Address for Notices:   4725 Piedmont Row
Drive, Suite 400          Charlotte, North Carolina 28210          Facsimile:
(704) 602-7980         Facsimile:     Email:vlichtenberger@swisherhygiene.com   
  Email:      Attn:  Vince Lichtenberger, Esq.                         As
Approved by the Compensation Committee
of the Board of Directors of Swisher Hygiene Inc.
                                      By:  /s/ Harris W. Hudson             Whit
Hudson             Chairman, Compensation Committee                            
         

 


 
8

--------------------------------------------------------------------------------

Swisher ___TB___       Berrard _______
 
 
SCHEDULE C.7
 
Other Agreements


None.




 
Schedule C.7 - 1

--------------------------------------------------------------------------------

Swisher ___TB____       Berrard ___SRB____
 


SCHEDULE C.7(iii)
 
Persons Berrard May Employ


Michelle Berrard
Jim Foley
Diane Douglas
Jason Norris
Kathy Cunningham
Dee Atkinson




 
Schedule C.7(iii) - 1

--------------------------------------------------------------------------------

Swisher ___TB____       Berrard ___SRB____
 
 
SCHEDULE D.2
 
Reimbursable Business Expenses and Accrued Vacation Pay




Berrard has submitted $4,961.16 in business expenses to Swisher for
reimbursement in accordance with Swisher policies.


Swisher records indicate that Berrard has ninety (90) hours of PTO, the value of
which, $21,634.12, will be paid within two (2) business days of the execution of
this Agreement.


The unpaid Consulting Fees payable to Berrard through October 12, 2012, total
$38,461.54
 
 
 
 
Schedule D.2 - 1 

--------------------------------------------------------------------------------

 
Swisher ___TB____       Berrard ___SRB____
 